 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The members of Employers Council are engaged in commerce within themeaning of Section 2 (6) and(7) of the Act.2.Employers Council,aswell as its members, is an employer within the mean-ing of Section 2(2) of the Act.3.Milton Jeanney is a representative within the meaning of Section 2(4) of theAct.4.The Respondents are labor organizations within the meaning of Section 2(5) of the Act.5.TheRespondentshavenot engaged in unfairlaborpractices affecting commercewithin the meaning of Section 8 (b) (1) (B)of the Act.[Recommendations omitted from publication.]Dartmouth Finishing CorporationandTextileWorkers Unionof America,AFL-CIO,Petitioner.Case No. 1-RC-4996.March31, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard on October 4, 1957,1 an election by secret ballot was conductedon October 31, 1957, under the direction and supervision of theRegionalDirector for the First Region.After the election theRegional Director served upon the parties a tally of ballots whichshowed that of approximately 171 eligible voters, 163 cast ballots, ofwhich 95 were for the Intervenor 2 and 68 were for the Petitioner;7 ballots were challenged and 1 ballot was void.The challengedballots were insufficient to affect the election results.On November 7, 1957, the Petitioner timely filed objections andsupplemental objections to conduct affecting the results of the elec-tion.The Regional Director investigated the objections and onDecember 5, 1957, issued and duly served upon the parties his reporton objections, recommending that the Petitioner's objections be over-ruled and that the Intervenor be certified as the exclusive bargainingrepresentative in the unit found appropriate by the Board.ThePetitioner timely filed exceptions to, and the Intervenor filed a memo-randum in support of, the Regional Director's report.On January16, 1958, the Board issued an order directing the Regional Directortomake additional findings and issue a supplemental report.TheRegional Director conducted a further investigation and, on January27, 1958, issued and duly served upon the parties his supplementalNot published.a Local No.59, Chauffeurs,Warehousemen and Helpers,a/w International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers of America.The Board hayingbeen notifiedby the AFL-CIO that itdeems the Teamsters'certificate of affiliation revokedby convention action, the identification of this Union is hereby amended.120 NLRB No. 44. DARTMOUTH FINISHING CORPORATION263report on objections?No exceptions to the Regional Director'ssupplemental report have been received.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man Leedom and Members Rodgers and Jenkins].Objection (1) is based upon the Petitioner's assertion that, onOctober 28, 1957, the Employer posted a circular on its plant bulletinboard which informed employees that they would receive an 8-cent perhour increase in wages, retroactive to June 28, 1957, if they selectedthe Intervenor in the election.The Petitioner contends that thecircular also stated in effect that if the employees chose the Petitioneras their bargaining representative, they would be deprived of thewage increase.The Regional Director's investigation disclosed that 1 to 2 weeksbefore the posting of the Employer's circular, the Petitioner maileda letter, dated October 14, 1957, which was prepared by the Peti-tioner's counsel, to about 50 percent of the employees and distributedto employees at the Employer's plant gate.The letter expressed theunderstanding that after the petition was filed in this proceeding,the Employer had agreed to, but did not put into effect, an 8-cent perhour wage increase for the employees.Petitioner's counsel opinedthat the pendency of this proceeding before the Board "would haveno effect whatsoever upon the rights of the employees" to collect thereported wage increase.Petitioner's counsel stated the belief thatthe wage increase was "a legal obligation enforceable in Court eitherby the employees individually or with the assistance of their collectivebargaining agent, whomever it may be ..." and that the choice ofa new bargaining representative "in the forthcoming election willhave no effect whatsoever either one way or the other on the legalrights of the employees to collect and receive their agreed uponincrease."At the bottom of the letter was this message from thePetitioner, "NO ONE-Not even Jason or Krivoff 4 can take thisraise away from you."The bulletin which the Employer posted on October 28, 1957, wasa letter the Employer had received from its counsel and was identifiedas the "answer" to the letter written by Petitioner's counsel.TheEmployer's letter stated in substance that about June 28, 1957, theEmployer had executed a collective-bargaining contract with theIntervenor which, among other things, provided for an 8-cent perhour wage increase for employees and was to have been effective thefollowing payday. The letter noted that the Employer received noticeof the filing of the petition in this proceeding before the wage increasewas to be paid for the first time. The letter stated that the Em-8 Amended by the Regional Director on February 3, 1958.6 Employer officials. 264DECISIONS OF NATIONALLABOR RELATIONS BOARDployer's counsel had previously advised the Employer not to paythe wage increase because the Board might consider such action anunfair labor practice and that the Employer was not going to pay thehigher wage until after the election.Employer's counsel expressedthe opinion that the contract executed with the Intervenor in June1957 was legal but was suspended pending the election.His interpre-tation of the law was that if the Intervenor won the election, theJune 1957 agreement would "immediately come into effect" and theEmployer would have to pay its employees the wage increase grantedin the agreement "back to the date of June 28, 1957." In his opinion,the contract would not be enforceable by the employees if neitherparticipating union won the election.If the Petitioner won the elec-tion, the contract would "be null and void" and the Employer would"negotiate a new contract" with the Petitioner.Employer's counselconcluded with the opinion that "under no circumstances" could theemployees sue to put the wage increase into effect and that the onlyparty which could sue the Employer for the higher wages was theIntervenor-if it won the election.The disputed Employer bulletin was designed as an answer to the'Petitioner's earlier letter which made a campaign issue of the wageincrease negotiated in the suspended contract of June 1957. In suchcircumstances we agree with the Regional Director that the contentsof the Employer's bulletin reflected the legal opinion of its counselwith respect to the wage increase and answered the legal opinion ofthe Petitioner's counsel.As an expression of the Employer's legalposition, the validity of which we do not pass upon, the bulletin wasprivileged under Section 8 (c) of the Act.'Contrary to the Peti-tioner, the bulletin did not contain a promise of benefit to the em-ployees if they selected the Intervenor nor did it threaten reprisal ifthey chose the Petitioner.Accordingly, we find that the bulletin didnot interfere with the employees' free choice in the election and doesnot warrant setting it aside.Objections (2), (3), (4), and (5) and supplemental objections (1)and (2) are based on the Petitioner's allegations that: various officialsof the Employer told employees they would not receive the 8-centper hour wage increase the Employer had agreed to pay them if theyselected the Petitioner in the election; a supervisor informed em-ployees that if they selected the Petitioner in the election the plantwould close down; the Employer permitted free plant access to solici-tors for the Intervenor during the week preceding the election butdid not grant the Petitioner's representatives equal privileges; allthe plant supervisors were told at a meeting held the Saturday beforethe election that commencing the following Monday "they were to5 Esquire, Inc.(Coronet Instructional Films Division),107 NLRB 1238;La PointeMachine Tool Company,113NLRB 171. DARTMOUTH FINISHING CORPORATION265conduct an agressive campaign in behalf of" the Intervenor, and thesupervisors thereafter carried out those instructions; and one super-visor was "particularly aggressive in the use of threats and intimida-tion in his activity in behalf of" the Intervenor.The Regional Director's investigation failed to reveal any probativeevidence to support these allegations, and he found that they had nomerit.In its exceptions the Petitioner asserts that the allegationswere not substantiated by the employees because they have been "intim-idated and terrified" by the Employer and the Intervenor. The Peti-tioner claims that the allegations would be established if the Boardholds a hearing in this proceeding. The Petitioner, as the party filingobjections, was obligated to furnish the Regional Director with evi-dence in support of its objections.' Its failure to submit such evidencein the Regional Director's investigation because of asserted fear ofretaliation against employees did not lessen the Petitioner's obliga-tion.7As the Petitioner has failed to submit evidence to support thesevarious exceptions, we find they do not raise material or substantialissues pertaining to the election, and they are overruled.In objection (6) the Petitioner asserts that during the week beforethe election, the Intervenor's representatives offered to employees"thought to be favorably inclined to the Petitioner" jobs as Intervenorstewards with compensation of $10 per month. The Petitioner arguesthat these offets were specifically intended to influence the employees'votes in the election.The Regional Director found that the Intervenor pays all its stew-ards $10 a month. After the election the Intervenor appointed oneadditional steward in the Employer's finishing department.Thereis no evidence that the Intervenor appointed more than one stewardor that the one appointed was offered financial consideration to votefor the Intervenor.We find, as did the Regional Director, that thereis no merit in this objection.Objection (7) is based on the claim that the Intervenor distributeda leaflet containing two alleged factual misrepresentations and thatthe election should therefore be set aside.One asserted misrepresen-tation was the Intervenor's statement that officials of the Petitionerhad agreed with Normandy Print 6 to change job classifications to com-bine the work of those classifications with other jobs "whereby employ-ees with 7 to 10 years' seniority were forced to be laid off and Junioremployees with 3 months' service were given these combined jobs."The other Intervenor statement was that a Petitioner business agent"was given FREE SPACE at the Normandy Print to go into themanufacture of Laundry Bags."6N. B. Liebman iCompany, Inc.,112 NLRB 88, 90.7Helen H. Droetze, et al., d/b/a Hincher Manufacturing Company,106 NLRB 1814, 1816.8 Another employerwhose employees the Petitioner apparently represented. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Intervenor did circulate a leaflet containing the two allegedmisrepresentations.However, even assuming that the two items weremisrepresentations, they were not deliberate misstatements of materialfacts within the Intervenor's special knowledge which the employeescould not properly evaluate.Accordingly, the Intervenor's circula-tion of the leaflet has not been shown to exceed the standards of legiti-mate campaign propaganda so as to impair the employees' free choicein the election.'As we have overruled the objections to the election and as the tallyof ballots shows that the Intervenor received a majority of the validballots cast, we shall certify the Intervenor as the collective-bargain-ing representative of the employees in the appropriate unit.[The Board certified Local Union No. 59, Chauffeurs, Warehouse-men and Helpers, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as the collective-bargaining representative of the employees of the Employer in theappropriate unit.]6 C. H Wheeler Manufacturing Company,118 NLRB 698.California Vegetables Concentrates,Inc.andPacking HouseEmployees andWarehousemen1LocalUnionNo. 698,I.B. T. C. W.&H. A., Petitioner.Case No. 20-RC-3418.March 31, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. C. Dempster, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1 The Board having been notified by the AFL-CIO that it deems the Teamsters' certifi-cate of affiliation revoked by convention action, the identification of this Union is herebyamended.120 NLRB No. 40.